Motion Granted; Order filed March 26, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00640-CV
                                    ____________

                     DAVID LEE STUDER, P.E., Appellant

                                          V.

            JACK B. MOORE AND ONESUBSEA, LLC, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19260

                                      ORDER

      On September 20, 2018, appellant filed a brief in this appeal. On October 9,
2018, this court abated the appeal to allow supplementation of the record with a final
judgment. On February 26, 2019, a supplemental clerk’s record was filed containing
a final judgment. On March 5, 2019, appellees filed a motion asking this court to
strike appellant’s brief and require that appellant file a brief in compliance with the
Texas Rules of Appellate Procedure. The motion is granted.
      Appellant’s brief fails to comply with the rules by failing to (1) state concisely
all issues presented for review, (2) contain a succinct, clear, and accurate statement
of the arguments made in the body of the brief, and (3) contain a clear and concise
argument for the contentions made with appropriate citations to authorities and to
the record. See Tex. R. App. P. 38.1(f), (h), and (i).

      Accordingly, we strike appellant’s brief filed September 20, 2018. Appellant
is ordered to file a brief that complies with the Texas Rules of Appellate Procedure
within 30 days of the date of this order. See Tex. R. App. P. 38.1.

      If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, we
may dismiss the appeal for want of prosecution. If appellant fails to timely file a
brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.